Exhibit 10.1

 

CONSENT AND AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

 

CONSENT AND AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of December
21, 2006 (this “Amendment”), by and among Wachovia Bank, National Association,
in its capacity as agent pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the financial institutions which are parties thereto
as lenders (in such capacity, “Agent”), the financial institutions which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), C&D Technologies, Inc., a Delaware corporation
(“Parent”), C&D Technologies (Datel), Inc., a Delaware corporation (“Datel”),
C&D Technologies (CPS) LLC, a Delaware limited liability company (“CPS, and
together with Parent and Datel, each individually a “Borrower” and collectively,
“Borrowers”), C&D Charter Holdings, Inc., a Delaware corporation (“Charter”),
C&D Dynamo Corp., a Delaware corporation (“Dynamo”), Dynamo Acquisition Corp., a
Delaware corporation (“Acquisition”), C&D International Investment Holdings
Inc., a Delaware corporation (“International”) and Datel Holding Corporation, a
Delaware corporation (“Datel Holding”, and together with Charter, Dynamo,
Acquisition and International, each individually a “Guarantor” and collectively,
“Guarantors”. All capitalized terms used herein shall have the meanings assigned
thereto in the Loan Agreement unless otherwise defined herein.

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated December 7,
2005, by and among Agent, Lenders, Borrowers and Guarantors (as amended by
Amendment No. 1 to Loan and Security Agreement, dated March 30, 2006, by and
among Agent, Lenders, Borrowers and Guarantors and Consent, Waiver and Amendment
No. 2 to Loan and Security Agreement, dated as of June 14, 2006 (“Amendment No.
2”) and as the same may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Amendment (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, the Parent is a sixty-seven percent (67%) shareholder in a joint
venture known as Shanghai C&D Battery Co., Ltd. which is organized under the
laws of the People’s Republic of China (the “Joint Venture”), together with
Shanghai Power Transmission and Distribution Co., Ltd. (the “JV Partner”);

 

 

 

 

 

--------------------------------------------------------------------------------




WHEREAS, Borrowers have advised Agent and Lenders that the Joint Venture intends
to incur certain indebtedness to a local Chinese bank (the “JV Lender”) in an
amount not to exceed RMB 40 million and that the JV Partner has been asked to
provide a guaranty of the obligations of the Joint Venture to the JV Lender (the
“JV Partner Obligations”) for which, in turn, the JV Partner has requested that
the Parent provide an unsecured, limited guaranty of the JV Partner Obligations,
and the Parent wishes to provide such limited guaranty;

WHEREAS, Borrowers have advised Agent and Lenders that the Joint Venture has
been asked to provide to the JV Lender a lien on certain assets of the Joint
Venture as collateral security for the payment and performance when due of the
obligations of the Joint Venture to the JV Lender and the Joint Venture wishes
to grant to the JV Lender a lien on such assets;

WHEREAS, Borrowers have advised Agent and Lenders that the Parent is negotiating
to enter into an Agreement (the “Purchase Agreement” and, together with all
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto,
collectively the “Purchase Documents”) by and between the Parent, as seller
(“Seller”), and a third party, as purchaser (the “Purchaser”), pursuant to which
Seller will sell to Purchaser all of the right, title and interest of Seller in
the real property located in Huguenot, New York (the “Huguenot Property”); and

WHEREAS, Borrowers have requested that Agent and Lenders (i) consent to the
execution and delivery by Parent of an unsecured limited guaranty of the JV
Partner Obligations, (ii) consent to the grant by the Joint Venture of a
security interest in certain of its assets to the JV Lender, (iii) consent to
the sale by Seller to Purchaser of the Huguenot Property, and (iv) make certain
other amendments to the Loan Agreement, and Lenders are willing to provide such
consents and make such amendments, subject to the terms conditions contained
herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.        Additional Definitions. As used herein, the following terms shall have
the respective meanings given to them below and the Loan Agreement shall be
deemed and is hereby amended to include, in addition and not in limitation, the
following definitions:

(a)   “ “Huguenot Property Proceeds” shall mean the Net Cash Proceeds of the
sale of the Real Property of the Parent located in Huguenot, New York remitted
to Agent in accordance with Consent and Amendment No. 3 to Loan and Security
Agreement, dated as of December 21, 2006 by and among Agent, Lenders, Borrowers
and Guarantors.”

(b)   “ “Huguenot Reserve” shall mean, without limitation upon the rights of
Agent to establish and maintain other Reserves under the Loan Agreement, an
additional Reserve in an amount equal to the Huguenot Property Proceeds.”

 

2

 

 

 

--------------------------------------------------------------------------------




(c)     “Milton Keynes Reserve” shall mean, without limitation upon the rights
of Agent to establish and maintain other Reserves under the Loan Agreement, an
additional Reserve in an amount equal to the Milton Keynes Property Proceeds.”

(d)   “ “Special Availability Reserves” shall mean, collectively, the Huguenot
Reserve, the Tax Refund Reserve and the Milton Keynes Reserve; provided, that,
notwithstanding any provision of the Loan Agreement or any other Financing
Agreement to the contrary, the amount of such Special Availability Reserves
shall be reduced to zero ($0) if, as of June 30, 2007, no Default or Event of
Default shall exist or have occurred and be continuing.”

(e)    “ “Tax Refund Reserve” shall mean, without limitation upon the rights of
Agent to establish and maintain other Reserves under the Loan Agreement, an
additional Reserve in an amount equal to $3,523,260.50 on account of certain of
the proceeds of the federal income tax refund received by Parent on December 7,
2006.”

 

2.

Amendments of Defined Terms.

(a)           Section 1.10 of the Loan Agreement is deleted in its entirety and
the following substituted therefor:

“ “Availability Block” shall mean the amount of $10,000,000; provided, that,
notwithstanding any provision of the Loan Agreement or any other Financing
Agreement to the contrary, the amount of the Availability Block shall be reduced
to zero ($0) if, as of June 30, 2007, no Default or Event of Default shall exist
or have occurred and be continuing.”

(b)          Section 1.47 of the Loan Agreement is deleted in its entirety and
the following substituted therefor:

“ “Equipment Availability” shall mean $10,000,000; provided, that, effective on
the first day of the month immediately after the date hereof and continuing on
the first day of each consecutive month thereafter, the Equipment Availability
shall be reduced by the amount equal to $277,777; provided further, that,
notwithstanding any provision of the Loan Agreement or any other Financing
Agreement to the contrary, if, as of June 30, 2007, the amount of the
Availability Block and the amount of the

 

3

 

 

 

--------------------------------------------------------------------------------




Special Availability Reserves shall each have been reduced to zero ($0) in
accordance with the terms of the Loan Agreement, then on August 1, 2007, in
addition to the monthly reduction of $277,777, the amount of the Equipment
Availability shall be permanently reduced by the amount of $1,296,543.00.”

(c)           Section 1.53 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

“ “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base and
(ii) the Maximum Credit (in each case under (i) or (ii) after giving effect to
any Reserves other than any Reserves in respect of Letter of Credit Obligations
or the Availability Block or the Special Availability Reserves (except, that,
effect shall be given to Reserves in respect of the Availability Block and the
Special Availability Reserves, for purposes of calculating Excess Availability
under Sections 1.107(f) and 9.11(c) hereof)), minus (b) the sum of: (i) the
amount of all then outstanding and unpaid Obligations (but not including for
this purpose Obligations arising pursuant to any guarantees in favor of Agent
and Lenders of the Obligations or the then outstanding aggregate principal
amount of any outstanding Letter of Credit Obligations), plus (ii) the amount of
all Reserves then established in respect of Letter of Credit Obligations.”

(d)          Section 1.123 of the Loan Agreement is hereby amended by deleting
the last sentence thereof in its entirety and substituting the following
therefor:

“The Reserves shall include, in addition, and not in limitation, the
Availability Block and the Special Availability Reserves.”

 

3.

Consents.

(a)           Subject to the terms and conditions contained herein, Agent and
Lenders hereby consent to the sale by Seller of the Huguenot Property to
Purchaser in accordance with the terms and conditions of the Purchase Agreement;
provided, that, each of the following conditions shall be satisfied as
reasonably determined by Agent:

(i)    all of the Huguenot Property Proceeds shall be remitted to Agent for
application to the outstanding principal amount of the Revolving Loans, it being
agreed that the Reserves shall be increased by the full amount of the Huguenot
Reserve; and

 

4

 

 

 

--------------------------------------------------------------------------------




(ii)   Agent shall have received (A) an executed copy of the Deed by Seller
transferring the Huguenot Property to Purchaser duly executed by the parties
thereto, and (B) an executed copy of the Purchase Agreement and all other
material Purchase Documents, duly executed by the parties thereto.

(b)          Subject to the terms and conditions contained herein, Agent and
Lenders hereby consent to the Parent providing an unsecured limited guaranty of
the JV Partner Obligations in an amount not to exceed sixty-seven percent (67%)
of the JV Partner Obligations (the “Limited Guaranty”); provided, that, Agent
shall have received a true, complete and correct copy of any and all agreements,
documents and instruments related to the Limited Guaranty and the obligations of
Parent thereunder.

(c)           Subject to the terms and conditions contained herein, Agent and
Lenders hereby consent to the grant by the Joint Venture of a security interest
in certain of its assets to the JV Lender as collateral security for the
performance by the Joint Venture of its obligations to the JV Lender; provided,
that, Agent shall have received a true, complete and correct copy of any
security agreement evidencing the foregoing grant, together with all agreements,
documents and instruments related thereto.

4.            Tax Refund. Notwithstanding any provision of the Loan Agreement or
any of the Financing Agreements to the contrary, $3,523,260.50 on account of
certain of the proceeds of the federal income tax refund received by Parent on
December 7, 2006 shall be applied to the repayment of Obligations of Borrowers
in respect of the Revolving Loans. Upon such application, Agent shall
contemporaneously establish the Tax Refund Reserve.

5.            Milton Keynes Property Purchaser. Notwithstanding the provisions
of Amendment No. 2 or any of the other Financing Agreements to the contrary, the
“Purchaser” referred to in Amendment No. 2 may include the Purchaser as defined
therein or such other Person reasonably acceptable to Agent in the capacity of
purchaser with respect to the Milton Keynes Property.

6.            Representations, Warranties and Covenants. Borrowers and
Guarantors represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, together with the representations, warranties and
covenants in the other Financing Agreements, being a continuing condition of the
making of Loans by Lenders (or Agent on behalf of Lenders) to Borrowers:

(a)          neither the execution, delivery and performance of this Amendment,
or any other Financing Agreements in connection herewith, nor the consummation
of the transactions herein or therein contemplated, are in contravention of law
or any indenture, agreement or undertaking to which any Borrower or Guarantor is
a party or by which any Borrower or Guarantor or its property are bound, or
violates any provision of the Certificate of Incorporation or By-Laws (or
similar governing documents) of any Borrower or Guarantor;

(b)          as of the date of this Amendment, no Default or Event of Default
exists or has occurred and is continuing;

 

5

 

 

 

--------------------------------------------------------------------------------




(c)           Borrowers and Guarantors shall deliver to Agent true, correct and
complete copies of the Purchase Agreement and the other material Purchase
Documents, together with all exhibits and schedules thereto, when executed by
the parties thereto;

(d)          Borrowers and Guarantors shall cause the Huguenot Property Proceeds
to be paid to Agent by wire transfer of immediately available funds for
application to the outstanding principal amount of the Revolving Loan, no later
than five (5) days after the closing of the sale of the Huguenot Property as
contemplated by the Purchase Documents;

(e)          in the event any Borrower, any Guarantors or any of their
respective affiliates receives any amounts at any time payable to any Borrower,
any Guarantor or any of their respective affiliates pursuant to the Purchase
Documents, such amounts shall be collected by such Borrower, Guarantor or
affiliate, as the case may be, as the property of Agent and held by it or them
in trust for Agent and shall be remitted promptly to Agent for application in
accordance herewith; provided, that, any amounts paid to any Borrower, Guarantor
or any of their respective affiliates pursuant to the Purchase Documents prior
to the closing on the sale of the Huguenot Property shall not be remitted to
Agent for application in accordance herewith unless and until such amounts are
Huguenot Property Proceeds;

(f)           this Amendment and each other agreement or instrument to be
executed and/or delivered by any Borrower or Guarantor in connection herewith or
therewith have been duly authorized, executed and delivered by all necessary
action on the part of such Borrower or Guarantor which is a party hereto and
thereto and, if necessary, its stockholders or equity holders, as the case may
be, and is in full force and effect as of the date hereof, and the agreements
and obligations of each Borrower and Guarantor contained herein and therein
constitute legal, valid and binding obligations of such Borrower or Guarantor
enforceable against it in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally and by general equitable principals;

(g)          the Purchase Documents, the Limited Guaranty and each other
agreement or instrument to be executed and/or delivered by any Borrower or
Guarantor in connection therewith will be duly authorized, executed and
delivered by all necessary action on the part of such Borrower or Guarantor
which is a party thereto and, if necessary, its stockholders or equity holders,
as the case may be, and the agreements and obligations of each Borrower and
Guarantor contained therein will constitute legal, valid and binding obligations
of such Borrower or Guarantor enforceable against it in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws limiting creditors’ rights generally and by general
equitable principals; and

(h)          no action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other party, is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by any Borrower or Guarantor of this Amendment, or the
transactions contemplated hereby.

7.            Conditions Precedent. The effectiveness of the consent and
amendments contained herein shall only be effective upon the satisfaction of
each of the following conditions

 

6

 

 

 

--------------------------------------------------------------------------------




precedent in a manner reasonably satisfactory to Agent:

(a)           Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by Borrowers, Guarantors and Lenders;

(b)          Agent shall have received a true and correct copy of any consent,
waiver or approval to or of this Amendment, which any Borrower or Guarantor is
required to obtain from any other Person, and such consent, approval or waiver
shall be in form and substance reasonably satisfactory to Agent;

(c)           Agent shall have received the fee referred to in Section 8 hereof
in immediately available funds; and

(d)          after giving effect to this Amendment, no Default or Event of
Default shall exist or have occurred and be continuing.

8.            Consent and Amendment Fee. In consideration of the consents and
amendments set forth herein, Borrowers shall pay to Agent for the ratable
benefit of Lenders, and Agent may, at its option, charge any loan account of
Borrowers maintained by Agent, a fee in the amount of $37,500, which fee shall
be part of the Obligations and shall be fully earned and payable as of the date
hereof.

9.            Effect of this Amendment. This Amendment and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly provided herein, no other changes,
modifications or consents to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent that any provision of the Loan Agreement or any of the
other Financing Agreements is inconsistent with the provisions of this
Amendment, the provisions of this Amendment shall control.

10.           Further Assurances. Each Borrower and Guarantor shall execute and
deliver such additional documents and take such additional action as may be
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment.

11.           Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

12.           Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

13.           Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making

 

7

 

 

 

--------------------------------------------------------------------------------




proof of this Amendment, it shall not be necessary to produce or account for
more than one counterpart thereof signed by each of the parties hereto. Delivery
of an executed counterpart of this Amendment by telecopier or other method of
electronic transmission shall have the same force and effect as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telecopier or other method of
electronic transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment as to such party or any other party.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

8

 

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

 


AGENT AND LENDER

WACHOVIA BANK, NATIONAL ASSOCIATION

By:  /s/ Georgios C. Kyvernitis                       

Title: Director                                                   



LENDERS

LASALLE BANK NATIONAL ASSOCIATION


By:  /s/ R. Squires                                           

Title: Assistant Vice President                     


CITIZENS BANK OF PENNSYLVANIA


By:  /s/ James M. Ray                                     

Title: Vice President                                        
BORROWERS

C&D TECHNOLOGIES, INC.


By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            


C&D TECHNOLOGIES (DATEL), INC.


By: /s/ Ian Harvie                                        

Title: CFO & VP Finance                            


C&D TECHNOLOGIES (CPS) LLC


By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            








[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

 

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 
GUARANTORS

C&D CHARTER HOLDINGS, INC.

By:  /s/ Neil E. Daniels                               

Title: VP Controller & Treasurer               

C&D DYNAMO CORP.

By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            

DYNAMO ACQUISITION CORP.

By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            

C&D INTERNATIONAL INVESTMENT
HOLDINGS INC.

By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            

DATEL HOLDING CORPORATION

By:  /s/ Ian Harvie                                       

Title: CFO & VP Finance                            


 

 

--------------------------------------------------------------------------------